Citation Nr: 1727515	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO. 11-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as secondary to a low back condition, and alternatively as secondary to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 





ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to April 1972. 

This matter comes on an appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a travel Board hearing in November 2012 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the electronic file. 

When this case was previously before the Board in May 2014 and June 2016, it was remanded for further development of the claim.  It has since been returned to the Board for further appellate action. 

There has been substantial compliance with the Board's May 2014 and June 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141(1999).

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

	(CONTINUED ON NEXT PAGE)





FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during service in Vietnam. 

2.  Symptoms of bilateral lower extremity peripheral neuropathy were not chronic in service or continuous after service separation, and did not manifest to a compensable degree within one year of service separation. 

3.  Currently diagnosed bilateral peripheral neuropathy of the lower extremity is not related to service.

4.  The Veteran is not service-connected for a low back disability. 


CONCLUSION OF LAW

The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F. R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, required notice was provided by letter dated in March 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384(1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.
The Veteran was afforded a VA examination in April 2015.  Also, in July 2015 a medical addendum opinion was provided regarding bilateral peripheral neuropathy of the lower extremities.  The examination and addendum opinion were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file and the addendum opinion was based on a thorough review of the Veteran's medical case file.  38 C.F.R. § 3.159 (c)(4)(2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a) (2016).  Service connection requires competent evidence showing the following: (1) the existence of a present disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d)(2016).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F. R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

Peripheral neuropathy, as an organic disease of the nervous system, may be presumed to have been incurred during service if it becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 2014), 38 C.F.R. §§ 3.307 (a)(3), 3.309(a)(2016). 

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F. R. § 3.303 (b) (2016).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F. R. § 3.309 (a)(2016), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). 

Finally, VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

In this case, the Veteran's DD 214 notes the Veteran served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  
In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Factual Background 

A February 1972 separation examination report indicated that the Veteran had normal feet and lower extremities and the report of medical history shows that he denied any back pain, leg cramps, neuritis or foot trouble.  Moreover, the clinical examination was normal for the lower extremities, spine, and feet. 

A May 1989 private discharge summary from A.R.L indicated the Veteran was diagnosed with low back pain with right leg sciatica.  Also, the Veteran complained of severe low back pain with radiation from his right buttock down to his leg. 

A December 1992 private treatment record from Dr. W.L, indicated that the Veteran's neurological examination was entirely normal with no evidence of sensory, motor, or reflex dysfunction.

An April 1993 private treatment from R.P.T. indicated that the Veteran complained of pain in his lower back which radiated down his right leg.  The Veteran reported that he had been experiencing this pain since last month and noted generalized numbness of his lower extremities. 

A private November 1993 Medical Advisory Review by Medical Claims Review Services, Inc indicated that the Veteran complained of lower back pain which radiated down his lower extremities.  The report indicated that the Veteran's symptoms of the low back pain and right lower extremities were the result of an incident in October 1988, which caused him severe pain that he was not able to work.  This pain eventually subsided to the point that he was able to return to work in February 1989.

Private treatment notes from August 1990 to April 2005 indicated that the Veteran complained of lower back pain and radiating pain with numbness in both legs.  

A March 2010 letter from the Veteran's ex-wife stated that they were married in 1973.  During their marriage, the Veteran had trouble with his feet and legs.  He complained of how his feet and legs hurt and felt like they were burning, for which he took over the counter medication for these symptoms. 

In a March 2010 statement in support of the claim, the Veteran wrote his neuropathy had been noticeable since he got back from Vietnam and believed that Agent Orange caused his neuropathy. 

In an April 2010 statement in support of the claim, the Veteran reported that he has had symptoms of neuropathy since his discharge from service.  He described symptoms such as a burning and aching feeling in his lower extremities, for which he took over the counter medication.   

In a November 2011 VA Form 9, the Veteran wrote that since his back injury in service, he has had multiple lower back troubles.  He asserts that his back condition should be service-connected and his neuropathy in his lower extremities should be service-connected secondary to his back condition. 

In the November 2012 Hearing, the Veteran testified that he had a back injury in service and reinjured himself in 1988.  He indicated that while he was working on a subway in 1988 he injured his back and was diagnosed with a bulging disk.  He contends that when he injured his back in service that he damaged it enough to start having symptoms of peripheral neuropathy.  

In a June 2014 Statement in support of the claim, the Veteran wrote that when he was denied his back disability claim in 1972, he saw a doctor for a brief time.  He went to this doctor for treatment of chronic pain, which he was unable to help with the pain. 


Analysis 

The Veteran contends that his peripheral neuropathy of the bilateral lower extremities is related to his service.  He seeks service connection for peripheral neuropathy of the bilateral lower extremities on a presumptive basis due to in-service exposure to herbicide agent, on the basis of chronicity of symptoms since service, and as secondary to his non-service connected low back disability.   

As discussed above, the Veteran is presumed exposed to herbicide agents, including Agent Orange, during his service in the country of Vietnam.  The Board notes that neuropathy is included on the list of exclusive list of diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309 (e)(2016).  The Board also notes that the regulations clarifying the inclusion of peripheral neuropathy included on this list changed during the period on appeal.  Prior to September 6, 2013, VA regulations provided that acute and subacute peripheral neuropathy was a disease associated with exposure to herbicide agents.  Note 2 after this section provided that for these purposes, the term "acute and subacute peripheral neuropathy" means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F. R . § 3.309(e), Note 2.

Effective September 6, 2013, VA amended these regulations to replace "acute and subacute peripheral neuropathy" with "early-onset peripheral neuropathy" and removed the requirements at Note 2.  Early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent in service in order to qualify for presumptive service connection.  See 38 C.F.R. § 3.307 (a)(6)(ii) (2016).  Therefore, under the current regulations, presumptive service connection based on exposure to herbicides may be available for early-onset peripheral neuropathy.  38 C.F.R .§ 3.309 (e) (2016).

In this case, the evidence does not establish the Veteran's neuropathy was manifested to a degree of 10 percent within one year of his February 1972 separation from active duty service or is related to active duty service in any way.
Service treatment records (STRs) have been carefully reviewed and considered, but do not reflect that the Veteran made any complaint of, nor sought any treatment for, any symptoms of neuropathy, including feelings of pins or numbness in his legs during active service.  Also, his February 1972 separation examination found his lower extremities were in normal condition.  Therefore, STRs do not reflect the Veteran developed peripheral neuropathy during his active duty service.  

Furthermore, the electronic file does not include any other medical records, which reflect that the Veteran sought any treatment for neuropathy or complaints of neuropathy within one year of his separation from active duty service.  The first mention of neuropathic pain was in 1989, from a March 1993 private medical note reviewing the Veteran's medical history.  A November 1993 R.P.T. private medical report indicates that the Veteran's lower extremity symptoms began after an October 1988 work incident.  A January 1995 private treatment record indicates that the Veteran was diagnosed with a neurological condition in the lower extremities.  However, a June 2014 statement in support of the claim, the Veteran wrote that he went to a doctor for help with chronic pain in 1972.  The personal statement conflicts with medical evidence that the Veteran did not have symptoms of neuropathy until 1989.

The preponderance of the evidence is against a finding that the Veteran's bilateral lower extremity peripheral neuropathy had its onset in service, or was manifest to a compensable degree either within a year after the last exposure to herbicides or within one year after discharge from service.  The Veteran is competent to report his symptoms.  For example, the Veteran wrote in a March 2010 statement in support of the claim that, his neuropathy had been noticeable since he got back from Vietnam.  A March 2010 letter from the Veteran's ex-wife and an April 2010 statement in support of the claim, both reported that the Veteran had trouble with his lower extremities.  They reported that after his discharge from service his lower extremities had a burning and aching feeling.  However, the medical evidence of record reflected that the Veteran reported that subjective history of onset of neurological symptoms started in 1989.  A 1992 private treatment record, indicated that the Veteran's neurological examination was entirely normal with no evidence of sensory, motor, or reflex dysfunction.  A November 1993 R.P.T. private medical report indicated that the Veteran's lower extremity symptoms began after an October 1988 work incident.  The Veteran's lay statements are inconsistent with the medical evidence and statements reported to his medical providers.  The Board finds that the medical evidence is more probative than the Veteran's lay statements.  

Based on the above evidence, the Veteran's reports as to presence of continuing neurological symptoms in the bilateral lower extremities service have been inconsistent with the medical evidence of record.  The Board also notes that the records are silent for any post-service complaints or medical treatment regarding any neurological impairment of the bilateral lower extremities until over ten years after leaving service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  For these reasons, the Board finds that the Veteran's reported history as to the in-service onset and continuing nature of his current neurological symptoms since service is not credible, and that this reported history outweighed by medical evidence of record.  The Board notes that the Veteran's report of in-service neurological symptoms potentially associated with his back strain were considered by a VA medical professional in rendering the below-discussed probative July 2015 VA medical addendum opinion.

In July 2015, a VA examiner provided an opinion regarding the Veteran's bilateral peripheral neuropathy disability.  The examiner reviewed the entire electronic file.  She provided a diagnostic impression of bilateral peripheral disability and his medical records indicated that the neuropathy symptoms started from his civilian back injury.  After reviewing the Veteran's STRs, she was unable to find any medical visits associated with symptoms that could be considered peripheral neuropathy.  The Veteran in 1968 had a neurological exam that had an unremarkable showing and no signs of neuropathy.  The Veteran's STRs had no indication of feet problems, other than a 1996 visit for blisters, which resulted from friction or poor- fitting shoes.  The Veteran's 1972 separation examination indicated that he did not have any back pain, leg cramps, or foot trouble.  Also, the clinical examination was normal for lower extremity, spine, and feet, and with no report of neuropathy like symptoms.  She opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury or event and is more likely a result of the work-related injury to his back.  Overall she found that the Veteran's lower extremities were not related to Agent Orange.  Additionally, the described symptoms provided by the Veteran were not indicative of acute or subacute peripheral neuropathy.

The Board finds the opinions from the July 2015 VA medical addendum opinion to be highly probative.  While the Veteran has asserted that his bilateral peripheral neuropathy of the lower extremities is related to service disability, his opinion is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, linking the claimed disorder to remote herbicide exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4

The Board emphasizes that there is no competent or credible medical evidence that purports to relate the claimed disorder to service, to presumed herbicide exposure in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, although the Veteran asserts that his bilateral peripheral neuropathy of the lower extremities are either caused by his service in Vietnam due to exposure to herbicides, he has not submitted any competent or credible positive medical findings or opinions in support of his claim.

Secondary Service Connection 

The Board will address whether service connection is warranted on a secondary basis. 

In the November 2012 Hearing the Veteran testified that his peripheral neuropathy is related to his first back injury he received in service.  He stated that the back injury in service caused enough damage for him to have symptoms of peripheral neuropathy.  

In this case, May 1989 and January 1995 private treatment records support that the Veteran has been diagnosed with bilateral peripheral neuropathy of the lower extremities.  However, it relates the neurological disability to a back injury that is not service-connected.  The medical records submitted by the Veteran revealed that he hurt his back in October 1988 in a work-related injury and has had problems ever since then.  The May 1989 and January 1995 private treatment records related his peripheral neuropathy of the lower extremities to his October 1988 back injury and not his service. 

The Board also finds that the Veteran is not service-connected for a back disability; therefore, he cannot be service-connected for bilateral peripheral neuropathy of the lower extremities as secondary to a back disability.  

The RO severed service connection for herniated disc L5-S1; C2-C3 with peripheral neuropathy right leg , sciatica and numbness in toes s/p in a June 2015 rating decision, finding that there were no link between the Veteran's military service and medical condition.  The Veteran did not appeal the severance of service connection for herniated disc L5-S1, C2-C3 with peripheral neuropathy right leg, sciatica, and numbness in toes s/p.  As the unappealed June 2015 rating decision established that there was no nexus between the Veteran's lower back condition and active service at any point, the Board finds that service connection for bilateral lower extremity neuropathy as secondary to his herniated disc L5-S1, C2-C3 with peripheral neuropathy right leg, sciatica, and numbness in toes is not warranted.

In sum, the Board finds the elements of service connection for bilateral peripheral neuropathy of the lower extremities has not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b)(2014); 38 C.F.R. § 3.102 (2016) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as secondary to a lower back condition, and alternatively as secondary to Agent Orange exposure is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


